
	
		II
		110th CONGRESS
		1st Session
		S. 1221
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the enactment of comprehensive health care
		  reform.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Countdown to Coverage Act of
			 2007.
		2.Comprehensive
			 health care reform
			(a)In
			 GeneralIf a provision of law that ensures accessible,
			 affordable, and meaningful health insurance for all Americans is not enacted
			 before the adjournment, sine die, of the 111th Congress, as determined by
			 Institute of Medicine, there shall be no Government contribution under section
			 8906 of title 5, United States Code, for any Member of Congress and any Member
			 of Congress shall pay 100 percent of all premiums for any health benefits plan
			 under chapter 89 of that title.
			(b)NotificationThe
			 Institute of Medicine shall submit timely notice to the Office of Personnel
			 Management, the Secretary of the Senate, and the Chief Administrative Officer
			 of the House of Representatives of—
				(1)the determination
			 that a provision of law has not been enacted before the adjournment, sine die,
			 of the 111th Congress, as described under subsection (a); and
				(2)the dates and
			 adjustments that are required to take effect under this Act.
				(c)AdjustmentsAfter
			 receiving notice under subsection (b), the Office of Personnel Management, the
			 Secretary of the Senate, and the Chief Administrative Officer of the House of
			 Representatives shall make such adjustments as may be necessary on the first
			 day of the first applicable pay period beginning on or after the date of that
			 notice.
			(d)RegulationsThe
			 Office of Personnel Management may prescribe regulations to carry out this
			 section.
			
